­UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File Number 000-53434 STRATEGIC MINING CORP. (Name of small business issuer specified in its charter) Wyoming 88-0432539 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 130 King Street West, Suite 1800 Toronto, Ontario, Canada M5X 1E3 (Address of principal executive offices) (Zip Code) (416) 865-3391 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, a non –accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Section 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) As of November 9, 2010, the issuer had 104,402,157 shares of common stock and 24,634,741 shares of preferred stock outstanding Transitional Small Business Disclosure Format:Yes£NoT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes£NoT STRATEGIC MINING CORP. FORM 10-Q THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Balance Sheets 4 Statements of Operations 5 Statement of Stockholders Equity (Deficit) 7 Statements of Cash Flows 8 Notes to Financial Statements 9 Item 2. Management’s Discussion & Analysis or Plan of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Rick Factors 23 Item 2. Unregistered Sales of Equity securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed and Reserved Item 5 Other Information 23 Item 6. Exhibits 23 Signatures 24 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements STRATEGIC MINING CORPORATION (A Exploration Stage Company) CONSOLIDATED BALANCE SHEETS AS AT 30 SEPTEMBER 2010 30 September (Unaudited) 31 December ASSETS Current Assets Cash $ $ Prepaid deposits - Total Current Assets Long Term Assets Infrastructure development Telecom equipment Equipment Vehicle Property Total Long Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Accrued interest Loan payable Total Liabilities Stockholders' Equity Preferred stock $0.0001 par value; Authorized 25,000,000; Issued and outstanding 24,634,741 ($0 - December, 31, 2009) - Common stock $.001 par value; Authorized 400,000,000; Issued and outstanding 104,402,157 (99,614,611- December 31, 2009) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 STRATEGIC MINING CORPORATION (A Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Nine MonthsEnded 30 Sept 2010 For the Nine Months Ended 30 Sept 2009 For the Period from Inception (17 January 2007) to 30 Sept2010 EXPENSES Interest expenses Accounting - Salaries and wages Consulting Legal costs Property tax Incorp tax - - Exploration costs Permits - TOTAL OPERATING EXPENSES NET LOSS $ ) $ ) $ ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. 4 STRATEGIC MINING CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Three Months Ended 30 Sept 2010 For the Three Months Ended 30 Sept 2009 EXPENSES Exploration costs Consulting Salaries and wages Accounting - Property tax - Legal costs Interest expenses TOTAL OPERATING EXPENSES NET LOSS $ ) $ ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. 5 STRATEGIC MINING CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OFCHANGES IN STOCKHOLDERS' EQUITY FOR THE PERIOD FROM THE DATE OF INCEPTION ( JANUARY 17, 2007) TO SEPTEMBER 30, 2010 Common Stock Preferred Stock Shares Common Stock Amount Preferred Shares Preferred Shares Amount APIC Accumulated Deficit Total Stockholders' Equity 97.1 million common shares issued at $0.0075 for mining rights on January 17,2007 (Inception date) $ $ Common share issued to acquire shell ) Issuance of stock options on January 17, 2007 Net Income (loss) in 2007 ) ) Balance December 31, 2007 ) Recognition of stock option expense Net Income (Loss) in 2008 ) ) Balance December 31, 2008 $ $ $ ) $ Net Income (Loss) in 2009 ) ) BalanceDecember 31, 2009 $ $ $ ) $ ) Common shares issued at $0.3333 for property 30 - - - Common shares issued at $0.2 for loan - - - Common shares issued at $0.15 for cash - - - Common shares issued at $0.15 for loan - - - Preferred shares issued at $0.015 for loan - - - Common shares issued at $0.03 for loan - - - Common shares issued at $0.02 for loan - - Recognition of stock option expense - Net Loss from January 1, 2010 to September 30, 2010 - ) ) Balance September 30, 2010 $ ) $ The accompanying notes are an integral part of these financial statements. 6 STRATEGIC MINING CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended 30 Sept 2010 For the Nine Months Ended 30 Sept 2009 For the Period from Inception 17 January 2007) to 30 Sept 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Consulting expense of stock options - Changes in operating assets and liabilities: Prepaid deposits ) - ) Accounts payable and accrued interest CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of Infrastructure, equipment and vehicle ) - ) CASH FLOWS USED IN INVESTING ACTIVITIES ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loan Issuance of common stock - CASH FLOWS (USED IN) PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH - CASH, BEGINNING OF PERIOD - - CASH, END OF PERIOD $ $
